               Case 2:18-cr-00131-RAJ Document 658 Filed 03/26/19 Page 1 of 4




 1                                                                The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 8
                                            AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                              NO. CR18-131RAJ
11
                                 Plaintiff,
                                                             STIPULATED MOTION TO CONTINUE
12
                           v.                                TRIAL DATE AND OTHER
13                                                           DEADLINES
      JEROME RAY WILSON,
14
                                 Defendant.
15
16
                                         I.         RELIEF REQUESTED
17
             The parties respectfully move the Court to continue the trial date as to Defendant
18
     Jerome Wilson (Defendant # 24) to September 9, 2019, to correspond with the trial date
19
     as to the other defendants joined in this matter. The parties further move the Court to set
20
     other deadlines per an Amended Complex Case Management Order.
21
                                              II.     BACKGROUND
22
23           The Court is familiar with the basic facts of this matter, which have been set forth
24 in other pleadings and at status conferences held by the Court on August 1, 2018 and
25 February 22, 2019. As discussed at said hearings, this matter and the linked related cases
26 all arise out of the same investigation, involve more than forty individual defendants and
27 voluminous amounts of discovery. During those hearings, the Court ultimately found the
28
     Stipulated Motion to Continue - 1                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Wilson, CR18-131RAJ                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:18-cr-00131-RAJ Document 658 Filed 03/26/19 Page 2 of 4




 1 parties could not be ready for trial prior to the current trial date of September 9, 2019, and
 2 continued trial to that date.
 3           Defendant Wilson was charged in the original indictment, returned in May of
 4 2018, and is also charged in the Superseding Indictment. However, he was not arrested
 5 on his warrant until February 28, 2019 – after the last status conference.
 6           For obvious reasons, if the other defendants charged in this matter – most of
 7 whom were arrested back in June of 2018 – cannot reasonably be ready for trial before
 8 September 9, 2019, Defendant Wilson equally cannot be ready prior to that date.
 9                                       III.   AUTHORITY
10           As set forth in prior briefing, and as found by the Court as to the other defendants,
11 pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i), (ii) and/or (iv), this Court has the discretion to
12
   order the continuance of the existing trial date, and to exclude the delay from the speedy
13
   trial calculation in these circumstances. These linked cases, taken together, constitute
14
   one of the largest prosecutions undertaken in this District, at least in recent memory. The
15
   number of defendants, the interlinked indictments, and the sheer volume of discovery
16
   make it difficult to foresee this case being ready for trial much sooner than a year after
17 the arrests.
18           Accordingly, based on the foregoing facts, “(i) the failure to grant such a
19
     continuance in the proceeding would be likely to make a continuation of such proceeding
20
     impossible, or result in a miscarriage of justice,” because “(ii) “ . . . the case is so unusual
21
     or complex, due to the number of defendants, the nature of the prosecution or the
22
     existence of novel questions of fact or law, that it is unreasonable to expect adequate
23
     preparation for pretrial proceedings or for the trial itself within the time limits established
24 by this section.”
25        Even if the case was not “complex” within the meaning of subsection (ii), a
26
     continuance would nonetheless be appropriate under subsection (iv), because “ . . . the
27
     failure to grant such a continuance in a case which, taken as a whole, is not so unusual or
28
     Stipulated Motion to Continue - 2                                         UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     U.S. v. Wilson, CR18-131RAJ                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
               Case 2:18-cr-00131-RAJ Document 658 Filed 03/26/19 Page 3 of 4




 1 so complex as to fall within clause (ii), would deny the defendant reasonable time to
 2 obtain counsel, would unreasonably deny the defendant or the Government continuity of
 3 counsel, or would deny counsel for the defendant or the attorney for the Government the
 4 reasonable time necessary for effective preparation, taking into account the exercise of
 5 due diligence.”
 6           This Court has already determined that a continuance was warranted as to the co-
 7 defendants in this matter. That determination applies with equal, if not greater, force to
 8 Defendant Wilson, who was only recently arrested in this matter.
 9           Defendant represents that he does in fact need said continuance, and will file a
10 waiver of his speedy trial rights through September of 2019.
11                                       IV.   CONCLUSION
12
             For the reasons set forth above, the parties respectfully submit that the Court
13
     should grant this motion, continue trial as to Defendant Wilson to September 9, 2018 to
14
     correspond with the trial date as to the other co-defendants. The parties further move the
15
     Court to establish deadlines per an Amended Complex Case Scheduling Order.
16
             Respectfully submitted this 26th day of March, 2019.
17
18 BRIAN T. MORAN
19 United States Attorney                                      WALSH & LARRANAGA
20 /s/ Vincent T. Lombardi                                     /s/ Jacqueline Kay Walsh
   VINCENT T. LOMBARDI                                         JACQUELINE KAY WALSH
21 ERIN H. BECKER                                              Attorney for Defendant J. Wilson
22 NICHOLAS MANHEIM
   Assistant United States Attorneys
23 700 Stewart Street, Suite 5220
24 Seattle, Washington 98101
   Phone: 206-553-5178
25 E-mail: vince.lombardi@usdoj.gov
26
27
28
     Stipulated Motion to Continue - 3                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Wilson, CR18-131RAJ                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:18-cr-00131-RAJ Document 658 Filed 03/26/19 Page 4 of 4




1                                        CERTIFICATE OF SERVICE
2            I hereby certify that on March 26, 2019, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system which will send notification of such
4 filing to the attorney(s) of record for the defendant(s).
5
6                                                    /s/Vincent T. Lombardi
                                                     VINCENT T. LOMBARDI
7
                                                     Assistant United States Attorney
8                                                    United States Attorney’s Office
                                                     700 Stewart Street, Suite 5220
9
                                                     Seattle, Washington 98101-1271
10                                                   Phone: (206) 553-5178
                                                     FAX: (206) 553-4440
11
                                                     E-mail: vince.lombardi@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulated Motion to Continue - 4                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Wilson, CR18-131RAJ                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
